         Case 1:02-cr-01435-LAP Document 408 Filed 08/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

          -versus-                                02-CR-1435 (LAP)

ANTOINE STEWART,                                         ORDER

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Jean D. Barrett is hereby ordered to assume representation

of the defendant in the above captioned matter in her capacity

as a C.J.A. attorney.


SO ORDERED.

Dated:     August 25, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
